Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2000

Gallas v. Supreme Court of Pennsylvania, et al.
Precedential or Non-Precedential:

Docket 98-2138




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Gallas v. Supreme Court of Pennsylvania, et al." (2000). 2000 Decisions. Paper 91.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/91


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 5, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-2138

GEOFF GALLAS

v.

THE SUPREME COURT OF PENNSYLVANIA; THE FIRST
JUDICIAL DISTRICT OF PENNSYLVANIA; DEMOCRATIC
CITY COMMITTEE; THE PHILADELPHIA CHAPTER OF
THE TEAMSTERS UNION TEAMSTERS LOCAL 115; DOES
1-100; ROBERT N.C. NIX, JR., HONORABLE, in his
official capacity as CHIEF JUSTICE, SUPREME COURT
OF PENNSYLVANIA; JOHN P. FLAHERTY, JR.,
HONORABLE, in his official capacity as JUSTICE OF THE
SUPREME COURT OF PENNSYLVANIA; STEPHEN A.
ZAPPALA, HONORABLE, individually and in his official
capacity as JUSTICE OF THE SUPREME COURT OF
PENNSYLVANIA; RALPH J. CAPPY, HONORABLE,
individually and in his official capacity as JUSTICE OF
THE SUPREME COURT OF PENNSYLVANIA; RONALD D.
CASTILLE, HONORABLE, in his official capacity as
JUSTICE OF THE SUPREME COURT OF PENNSYLVANIA;
RUSSELL M. NIGRO, HONORABLE, individually and in
his official capacity as JUSTICE OF THE SUPREME
COURT OF PENNSYLVANIA; SANDRA SCHULTZ
NEWMAN, HONORABLE, in her official capacity as
JUSTICE OF THE SUPREME COURT OF PENNSYLVANIA;
NANCY SOBOLEVITCH, individually and in her official
capacity as COURT ADMINISTRATOR OF PENNSYLVANIA;
ALEX BONAVITACOLA, HONORABLE, individually and in
his official capacity as PRESIDENT JUDGE, COURT OF
COMMON PLEAS; ESTHER SYLVESTER, HONORABLE,
individually and in her official capacity as JUDGE,
COURT OF COMMON PLEAS FAMILY DIVISION; VINCENT
FUMO, HONORABLE, individually and in his official
        * Honorable Arthur L. Alarcon, Senior Judge of the United States
Court
       of Appeals for the Ninth Circuit, sitting by designation.
capacity as PENNSYLVANIA STATE SENATOR; JOSEPH
DIPRIMIO, individually and in his official capacity as
DEPUTY COURT ADMINISTRATOR FAMILY DIVISION,
DOMESTIC RELATIONS BRANCH; ROBERT BRADY,
individually and in his official capacity as CHAIRMAN,
DEMOCRATIC CITY COMMITTEE; JOHN MORRIS,
individually and in his official capacity as Secretary-
Treasurer of Teamsters Local Union No. 115

        Geoff Gallas,

        Appellant

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 96-06450)
District Judge: Honorable William H. Yohn, Jr.

Argued March 20, 2000

BEFORE: MANSMANN, GREENBERG, and
ALARCON,* Circuit Judges

(Filed: May 5, 2000)

        Glenn J. Brown
        246 West Broad Street
        Quakertown, PA 18951

        Peter G. Friesen (argued)
        656 Fifth Avenue, Suite F
        San Diego, CA 92101

         Attorneys for Appellant

                                   2
William H. Lamb (argued)
William P. Mahon
Lamb, Windle & McErlane, P.C.
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565

 Attorneys for Appellees
Honorable Ralph J. Cappy,
Honorable Stephen A. Zappala,
Honorable Russell M. Nigro, and
Nancy Sobolevitch

Alan J. Davis (argued)
Burt M. Rublin
Ballard Spahr Andrews & Ingersoll,
LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599

 Attorneys for Appellee
Honorable Russell M. Nigro

James E. Beasley (argued)
David A. Yanoff
Beasley, Casey & Erbstein
1125 Walnut Street
Philadelphia, PA 19107-4997

 Attorneys for Appellees
The First Judicial District of
Pennsylvania,
Honorable Alex Bonavitacola,
Honorable Esther Sylvester,
and Joseph DiPrimio

Richard A. Sprague (argued)
Geoffrey R. Johnson
Sprague & Sprague
Suite 400, Wellington Building
135 South 19th Street
Philadelphia, PA 19103

 Attorneys for Appellee
Vincent J. Fumo

                          3
       Gabriel L.I. Bevilacqua
       Stephen M. Donweber
       Saul, Ewing, Remick & Saul LLP
       Centre Square West
       1500 Market Street, 38th Floor
       Philadelphia, PA 19102

        Attorneys for Appellees
       Robert Brady and the Democratic
       City Committee

OPINION OF THE COURT

GREENBERG, Circuit Judge.

I. INTRODUCTION

This matter comes on before this court on appeal from
various orders of the district court dismissing appellant
Geoff Gallas' claims arising under 42 U.S.C.   1983 and
Pennsylvania common law. Gallas brought this action
against various defendants, including the Pennsylvania
Supreme Court and several of its justices, principally
alleging that they terminated him from his position as
Executive Administrator of the First Judicial District of
Pennsylvania in violation of his constitutional rights and
that court personnel unlawfully invaded his privacy when
they publicly disclosed documents from domestic
proceedings in which he was involved. The district court
dismissed or granted the defendants summary judgment on
each of Gallas' claims prior to trial. For the reasons we set
forth herein, we will affirm.

A. Factual Background

On December 19, 1990, the Pennsylvania Supreme
Court, reacting to budgetary and administrative problems
in the Philadelphia courts which comprise the First Judicial
District ("FJD"), issued an order assuming control over the
FJD. J.A. at 304, 412. See In re Blake, 593 A.2d 1267,
1268 (Pa. 1991). Pursuant to the order, the court assigned,
respectively, Justice Ralph Cappy the task of "overseeing

                               4
the reformation of the Administrative Structure of the
Courts of the First Judicial District," and Justice Nicholas
Papadakos the task of "overseeing the Budgetary Structure"
of those courts. J.A. at 304. The Supreme Court, however,
intended that its oversight of the FJD would be temporary,
with control eventually returned to local judges and
officials. J.A. at 413.

In the summer of 1991, a committee chaired by Justices
James McDermott and Stephen Zappala of the Supreme
Court conducted a search to select an Executive
Administrator who would have the responsibility of
"overseeing the administration of all ministerial functions"
in the FJD's courts. J.A. at 415. This search resulted in
Gallas' hiring for this position effective December 1, 1991.
J.A. at 80, 415. According to Gallas' amended complaint,
during the selection process Justices Zappala and Cappy
and Nancy Sobolevitch, the Court Administrator of
Pennsylvania, conveyed the importance of "instituting a
`merit system' whereby employment and other issues in the
FJD would be strictly governed by proper personnel
processes, qualifications and performance"; these
individuals further indicated to Gallas that "use of political
patronage to fill positions in all three Philadelphia courts
[Court of Common Pleas, Municipal Court, and Traffic
Court] making up the FJD had been a serious problem in
Philadelphia." J.A. at 85.

Gallas' complaint indicates that he "expressed concern
and reticence about taking the job . . . [because]
Philadelphia and its courts were vulnerable to improper
political influence . . . [and] many persons, both inside and
outside the FJD, previously derived improper benefit from
that influence." J.A. at 85-86. This concern led Gallas to
worry about job security, J.A. at 86, and prompted him to
negotiate an oral "severance arrangement" which would
entitle him to certain benefits if he should leave or be
discharged. Supp. App. at 1206-11, 1214, 1708-17.

Gallas served as Executive Administrator for
approximately four and one-half years. According to Gallas'
complaint, during the course of his service various
individuals pressured him to acquiesce in patronage
appointments in the FJD. Gallas claims that in 1992

                               5
Justices Zappala and Cappy instructed him to
accommodate job appointments favored by two public
figures, Pennsylvania State Senator Vincent Fumo and
Robert Brady,1 the chairman of the Democratic City
Committee. Gallas alleges that Zappala and Cappy
specifically warned him that his failure to honor Fumo's
requests could result in the loss of his job. J.A. at 87-88.
Gallas further alleges that Fumo and Brady and their
respective associates contacted him on multiple occasions
concerning requests that certain individuals be hired or
promoted. J.A. at 87-88. According to Gallas, he resisted
demands for such appointments, and in March 1993, Fumo
and Brady told him that his failure to honor their requests
would lead them to "turn the dogs" on him. J.A. at 88. As
the district court summarized, Gallas endured a"rocky"
tenure as Executive Administrator during which he
"attempted to walk a fine line between accommodating the
personnel requests of local politicians and instituting
objective, process-oriented standards for making personnel
decisions." Gallas v. Supreme Court of Pa. , No. CIV. A. 96-
6450, 1998 WL 22081, at *2 (E.D. Pa. Jan. 22, 1998).

Gallas' service as Executive Administrator came to an
end pursuant to a March 26, 1996 order of the
Pennsylvania Supreme Court (the "March 26 order") which
provided for an "administrative reorganization of the First
Judicial District." According to affidavits from justices of
the Supreme Court, the court issued this order because the
progress that had been achieved during the Supreme
Court's oversight justified returning the FJD to local control.2
J.A. at 412, 425, 427. The March 26 order eliminated the
position of Executive Administrator and created an
Administrative Governing Board for the FJD to be
comprised of the three president judges and the three
administrative judges of the district, along with the
_________________________________________________________________

1. Brady was elected to Congress after this action was instituted. See
Appellee Zappala's Br. at 2 n.1.

2. In April 1993, the Supreme Court vacated its December 19, 1990
order and issued an order lessening its involvement in the day-to-day
operations of the FJD. This order was the first step in the process of
returning the FJD to local control. J.A. at 165, 417. That process
culminated in the March 26, 1996 order. J.A. at 412.

                               6
Administrator of the Pennsylvania Courts. The order
directed the Administrative Governing Board to select a
Court Administrator and Budget Administrator for the FJD,
with the persons in these two positions being responsible
for many of the duties the Executive Administrator had
performed. The order named Gallas as Budget
Administrator effective April 1, 1996, "[s]ince it is
anticipated that it may take a short time . . . for the
Administrative Governing Board to organize itself."3 J.A. at
308-12.

Meanwhile, there were problems in Gallas' marriage, and
on September 22, 1995, his wife filed a Petition for
Protection from Abuse ("PFA") alleging that he had
physically abused her. J.A. at 92. Gallas claims that court
personnel improperly released this PFA to the public on
three separate occasions. According to Gallas' complaint,
unknown court personnel released the contents of the PFA
to the Democratic City Committee "within two hours" of its
filing. J.A. at 93. Then, on September 26, 1995, the PFA
was released to the Philadelphia Daily News by order of
Esther Sylvester, the Administrative Judge of the Family
Division of the Court of Common Pleas. J.A. at 93.
According to the complaint, the newspaper secured this
order through a request made by one of its reporters to
Joseph DiPrimio, the Deputy Court Administrator of the
Family Court Division.4 J.A. at 92-93. Finally, on or before
March 23, 1996, unknown individuals again publicly
released the PFA, along with the file from Gallas' divorce
proceeding. J.A. at 98.

B. Procedural History

Gallas commenced this action on September 23, 1996,
asserting claims for monetary relief against various
defendants based on his termination and the releases of the
documents from his domestic proceedings. In Counts I-III of
_________________________________________________________________

3. Gallas later unsuccessfully applied for the position of Court
Administrator. J.A. at 423. Gallas is no longer serving as Budget
Administrator. See Appellant's Br. at 13.

4. Gallas alleges that the Philadelphia Daily News reported the contents
of the PFA in a September 27, 1995 article entitled"Court Official a Wife
Beater?" J.A. at 94.

                               7
his amended complaint, Gallas raised claims under section
1983 for invasion of privacy with respect to the three
releases of the PFA and the release of the divorcefile. In
these counts he named as defendants the Pennsylvania
Supreme Court, the FJD, Judge Sylvester, DiPrimio, and
the Democratic City Committee, along with Teamsters Local
Union No. 115 (the "Teamsters") and 60 Doe defendants.
J.A. at 96-99.5 The main allegation with respect to the
Teamsters is that its secretary-treasurer obtained the PFA
and made false statements about it in a publication entitled
the Court Reporter on September 28, 1995. J.A. at 94, 103.
It appears that the Teamsters became involved with the
FJD and thus Gallas because of its attempt to represent
certain court employees. In Count IV, also brought
pursuant to section 1983, Gallas alleged that his
termination as Executive Administrator violated his First
and Fourteenth Amendment rights because it was
undertaken in retaliation for his opposition to political
patronage and was accomplished without notice and a
hearing. This count named various defendants, including
the Supreme Court and its justices, the FJD, Sobolevitch,
Fumo, and 20 Doe defendants. J.A. at 99-101. In Count V,
Gallas alleged a breach of employment contract against the
Supreme Court and the FJD. J.A. at 101-02. In Count VI,
Gallas alleged that Fumo, Brady, the Democratic City
Committee, and 20 Doe defendants interfered with his
contract for employment as Executive Administrator by
inducing the Supreme Court to terminate him. J.A. at 102-
03. Finally, in Count VII, Gallas alleged defamation against
the Teamsters and its secretary-treasurer. J.A. at 103-04.

The district court dismissed or granted the defendants
summary judgment on each of Gallas' claims in response to
various motions by the defendants. See Gallas v. Supreme
Court of Pa., No. CIV.A. 96-6450, 1998 WL 599249 (E.D.
Pa. Aug. 24, 1998); Gallas v. Supreme Court of Pa., No.
CIV.A. 96-6450, 1998 WL 352584 (E.D. Pa. June 15, 1998);
Gallas v. Supreme Court of Pa., No. CIV.A. 96-6450, 1998
WL 22081 (E.D. Pa. Jan. 22, 1998); Gallas v. Supreme
Court of Pa., No. CIV.A. 96-6450, 1997 WL 256972 (E.D.
_________________________________________________________________

5. He did not name each of these defendants in all of the three counts.

                               8
Pa. May 15, 1997). We will summarize only those rulings of
the district court which are at issue on this appeal.6

On May 16, 1997, the district court entered a
memorandum and order which dismissed, on the basis of
absolute judicial immunity, Gallas' claims against Judge
Sylvester and DiPrimio arising from Judge Sylvester's order
releasing the PFA. See Gallas, 1997 WL 256972, at *11-12.
In the same memorandum and order, the district court
dismissed Gallas' procedural due process claim to the
extent that he based it on the alleged deprivation of a
liberty interest; in this regard, the court found that Gallas
failed to allege that he was stigmatized in connection with
his termination as Executive Administrator. See id. at *19.
On January 22, 1998, the district court entered an order
and memorandum granting summary judgment against
Gallas on the procedural due process claim to the extent
that he based it on the alleged deprivation of a property
interest; in this connection, the court concluded that there
was insufficient evidence to establish that Gallas was
anything other than an at-will employee. See Gallas, 1998
WL 22081, at *4-6. Then, on June 15, 1998, the district
court entered an order and memorandum holding that
Justices Zappala, Cappy, and Russell Nigro, along with
Sobolevitch, were entitled to absolute legislative immunity
with respect to Gallas' First Amendment claim arising from
his termination as Executive Administrator. See Gallas,
1998 WL 352584, at *3-10. Gallas claims that these rulings
were erroneous.

Gallas also has appealed certain discovery rulings by the
district court. On September 9, 1998, the district court
entered a memorandum and order quashing certain
subpoenas which Gallas had issued for the purpose of
conducting discovery as to the identities of the Doe
defendants designated in the complaint. J.A. at 892. Then,
on November 10, 1998, the district court entered an order
_________________________________________________________________

6. The district court dismissed Gallas' claims against several of the
defendants, including certain justices of the Supreme Court who were
sued for monetary relief only in their official capacities on Eleventh
Amendment grounds. See Gallas, 1997 WL 256972, at *5-8, *16-17.
Gallas does not challenge these dismissals.

                                9
and memorandum granting summary judgment against
Gallas on his interference with his employment claim; in so
ruling, the court declined to extend the discovery deadline
to permit Gallas to conduct further discovery relating to
this claim. J.A. at 1146. Gallas argues that these rulings
improperly limited his ability to collect evidence to support
his case.7

II. JURISDICTION

The district court had jurisdiction over Gallas' section
1983 claims pursuant to 28 U.S.C.    1331 and 1343 and
supplemental jurisdiction over his state law claims
pursuant to 28 U.S.C.   1367. We have jurisdiction over
this appeal pursuant to 28 U.S.C.   1291.

III. DISCUSSION

A. Judicial Immunity

The first issue on appeal is whether Judge Sylvester and
DiPrimio are entitled to absolute judicial immunity with
regard to Judge Sylvester's order releasing the PFA to the
Philadelphia Daily News. Following a motion to dismiss, the
district court held that Judge Sylvester's order, as
described in the amended complaint, constituted a judicial
act for purposes of absolute immunity. See Gallas, 1997
WL 256972, at *11-12. Our review of the district court's
order is plenary. See Children's Seashore House v.
Waldman, 197 F.3d 654, 658 (3d Cir. 1999).

The Supreme Court long has recognized that judges are
immune from suit under section 1983 for monetary
damages arising from their judicial acts. See Mireles v.
Waco, 502 U.S. 9, 9, 112 S. Ct. 286, 287 (1991); Forrester
v. White, 484 U.S. 219, 225-27, 108 S. Ct. 538, 543-44
_________________________________________________________________

7. According to Gallas' notice of appeal, "[t]he scope of this appeal
includes all rulings of the [district] court pertaining to all named and
unnamed defendants to this action as it was originally filed and later
amended." J.A. at 1. Nevertheless, based on the issues presented and
argued in Gallas' brief, we understand that he challenges only the
rulings of the district court which we have described.

                               10
(1988); Stump v. Sparkman, 435 U.S. 349, 355-56, 98 S. Ct.
1099, 1104 (1978). The Court has described the reasons for
recognizing this form of immunity as follows:

       [T]he nature of the adjudicative function requires a
       judge frequently to disappoint some of the most intense
       and ungovernable desires that people can have . . . .
       [T]his is the principal characteristic that adjudication
       has in common with legislation and with criminal
       prosecution, which are the two other areas in which
       absolute immunity has most generously been provided.
       If judges were personally liable for erroneous decisions,
       the resulting avalanche of suits, most of them frivolous
       but vexatious, would provide powerful incentives for
       judges to avoid rendering decisions likely to provoke
       such suits. The resulting timidity would be hard to
       detect or control, and it would manifestly detract from
       independent and impartial adjudication.

Forrester, 484 U.S. at 226-27, 108 S.Ct. at 544 (citations
omitted).

We must engage in a two-part inquiry to determine
whether judicial immunity is applicable. "First, a judge is
not immune from liability for nonjudicial actions, i.e.,
actions not taken in the judge's judicial capacity." Mireles,
502 U.S. at 11, 112 S.Ct. at 288. "Second, a judge is not
immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction." Id. at 12, 112 S.Ct. at
288. With respect to the first inquiry, "the factors
determining whether an act by a judge is a `judicial' one
relate to the nature of the act itself, i.e., whether it is a
function normally performed by a judge, and to the
expectations of the parties, i.e., whether they dealt with the
judge in his judicial capacity." Stump, 435 U.S. at 362, 98
S.Ct. at 1107. Our task is to "draw the line between truly
judicial acts, for which immunity is appropriate, and acts
that simply happen to have been done by judges," such as
administrative acts. Forrester, 484 U.S. at 227, 108 S.Ct. at
544.

With respect to the second inquiry, we must distinguish
between acts in the "clear absence of all jurisdiction," which
do not enjoy the protection of absolute immunity, and acts

                                11
that are merely in "excess of jurisdiction," which do enjoy
that protection:

       A distinction must be here observed between excess of
       jurisdiction and the clear absence of all jurisdiction
       over the subject-matter. Where there is clearly no
       jurisdiction over the subject-matter any authority
       exercised is a usurped authority, and for the exercise
       of such authority, when the want of jurisdiction is
       known to the judge, no excuse is permissible. But
       where jurisdiction over the subject-matter is invested
       by law in the judge, or in the court which he holds, the
       manner and extent in which the jurisdiction shall be
       exercised are generally as much questions for his
       determination as any other questions involved in the
       case, although upon the correctness of his
       determination in these particulars the validity of his
       judgments may depend.

Stump, 435 U.S. at 356 n.6, 98 S. Ct. at 1104 n.6 (citation
omitted).

"A judge will not be deprived of immunity because the
action he took was in error, was done maliciously, or was
in excess of his authority; rather, he will be subject to
liability only when he has acted in the `clear absence of all
jurisdiction.' " Id. at 356-57, 98 S.Ct. at 1105 (citation
omitted); see also Forrester, 484 U.S. at 227, 108 S.Ct. at
544 (an act "does not become less judicial by virtue of an
allegation of malice or corruption of motive"); Cleavinger v.
Saxner, 474 U.S. 193, 200, 106 S. Ct. 496, 500 (1985) ("Nor
can this exemption of the judges from civil liability be
affected by the motives with which their judicial acts are
performed.") (citation omitted). Immunity will not be
forfeited because a judge has committed "grave procedural
errors," Stump, 435 U.S. at 359, 98 S.Ct. at 1106, or
because a judge has conducted a proceeding in an
"informal and ex parte" manner. Forrester , 484 U.S. at 227,
108 S. Ct. at 544. Further, immunity will not be lost merely
because the judge's action is "unfair" or controversial. See
Cleavinger, 474 U.S. at 199-200, 106 S.Ct. at 500
(immunity applies "however injurious in its consequences
[the judge's action] may have proved to the plaintiff ")
(citation omitted); Stump, 435 U.S. at 363-64, 98 S.Ct. at

                                12
1108 ("Disagreement with the action taken by the judge . . .
does not justify depriving that judge of his immunity. . . .
The fact that the issue before the judge is a controversial
one is all the more reason that he should be able to act
without fear of suit."). In sum, our analysis must focus on
the general nature of the challenged action, without inquiry
into such "specifics" as the judge's motive or the
correctness of his or her decision. See Mireles , 502 U.S. at
13, 112 S. Ct. at 288 ("[T]he relevant inquiry is the `nature'
and `function' of the act, not the `act itself.' In other words,
we look to the particular act's relation to a general function
normally performed by a judge . . . .") (citation omitted).

According to Gallas' complaint, Judge Sylvester ordered
the release of the PFA "for no judicial purpose and for the
sole purpose of injuring the reputation of [Gallas] . . .
without notice to [Gallas], and without a hearing designed
to consider just cause for the release of it." J.A. at 93-94.
The complaint further alleges that Judge Sylvester"was
motivated by a non-judicial intent to undermine[Gallas']
moral authority as Executive Administrator, and to assist
political opponents of [Gallas] in terminating his
employment." J.A. at 97. Gallas argues that Judge
Sylvester's order releasing the PFA was an administrative
act rather than a judicial one, "since clerks and not judges
are typically the custodians of the public record." See
Appellant's Br. at 27. Gallas further contends that Judge
Sylvester acted in the absence of all jurisdiction; in this
regard, he alleges that "[a]ll [PFAs] are impounded under
the rules of the court, maintained in confidence, and were
to be released only as evidence in a judicial proceeding, and
then only upon judicial order following a verified petition
properly noticed upon all interested parties." J.A. at 92. In
addition, Gallas argues, though without citation to any
authority, that only the judge actually assigned to his
domestic proceedings had the power to order a release of
the PFA. See Appellant's Br. at 31.

Gallas' arguments notwithstanding, we hold that Judge
Sylvester is entitled to the protection of judicial immunity.
Her order, as described in the amended complaint,
undeniably was a judicial act. Contrary to Gallas' argument
that "clerks and not judges are typically the custodians of

                               13
the public record," Appellant's Br. at 27, the issuance of an
order releasing a court record to the public is certainly a
"function normally performed by a judge," and the
newspaper reporter "dealt with the judge in [her] judicial
capacity" when he approached Judge Sylvester (through
DiPrimio) seeking an order releasing the PFA. See Stump,
435 U.S. at 362, 98 S.Ct. at 1107. Indeed, Gallas'
complaint states that Judge Sylvester's actions were taken
"under the color of state law and as agent of the. . . [Court
of Common Pleas]" and that Judge Sylvester"used the color
of her authority under state law" to order the release of the
PFA. See J.A. at 83, 97. These allegations recognize that
Judge Sylvester was acting in her judicial capacity. See id.
at 360, 98 S.Ct. at 1106 ("[W]e cannot characterize the
approval of the petition as a nonjudicial act. [Plaintiffs]
themselves stated in their pleadings before the District
Court that Judge Stump was `clothed with the authority of
the state' at the time that he approved the petition and that
`he was acting as a county circuit court judge.' ").

The fact that Judge Sylvester issued the order ex parte,
without notice to Gallas or an opportunity for him to be
heard, does not mean that her act was not judicial. In
Stump, the Supreme Court held that a judge was absolutely
immune with respect to his approval of a mother's ex parte
petition for an order permitting the sterilization of her
mentally challenged daughter. Id. at 355-64, 98 S.Ct. at
1104-09. The Court squarely rejected the plaintiffs'
argument that the approval of the petition was not a
judicial act because it was "not given a docket number, was
not placed on file with the clerk's office, and was approved
in an ex parte proceeding without notice to the minor,
without a hearing, and without the appointment of a
guardian ad litem." Id. at 360-63, 98 S.Ct. at 1106-08. In
the Court's view, "[b]ecause Judge Stump performed the
type of act normally performed only by judges and because
he did so in his capacity as a Circuit Court Judge, we find
no merit to [plaintiffs'] argument that the informality with
which he proceeded rendered his action nonjudicial and
deprived him of his absolute immunity." Id. at 362-63, 98
S.Ct. at 1108.8
_________________________________________________________________

8. Gallas' brief states that "[h]ad Gallas been notified of the pending
request for the release of [the PFA], and been given an opportunity to

                               14
Further, the allegations of the complaint do not indicate
that Judge Sylvester acted in the clear absence of all
jurisdiction. We will accept Gallas' allegation that Judge
Sylvester violated a court "rule" which allowed the release
of an impounded PFA only for purposes of its use as
evidence in a judicial proceeding, and only then upon
judicial order following a verified petition properly noticed
to all interested parties.9 Yet, such a procedural error at
most might establish that Judge Sylvester acted in excess
of her jurisdiction, not that she acted in the clear absence
of all jurisdiction. See id. at 359, 98 S. Ct. at 1106 ("A judge
is absolutely immune from liability for his judicial acts even
if his exercise of authority is flawed by the commission of
grave procedural errors."); see also Mireles , 502 U.S. at 13,
112 S. Ct. at 289 (holding that a judge merely acted in
_________________________________________________________________

respond to that request, then [Judge Sylvester's] decision may have risen
to the level of a judicial decision, and thus been subject to immunity."
Appellant's Br. at 27. Yet, the Supreme Court has made clear that an act
does not lose its judicial character merely because it is done ex parte or
is imbued with procedural error. Accordingly, if, as Gallas apparently
concedes, Judge Sylvester's order would have been a judicial act had
Gallas received notice and an opportunity to respond, then her order
nevertheless was a judicial act even in the absence of such procedural
protections.

9. The court "rule" to which Gallas' complaint apparently refers was
published as a "Court Notice[ ]" in The Legal Intelligencer. It reads as
follows:

        Please take note that Family Court records, including . . .
       Protection from Abuse records . . . are impounded and are not
       subject to inspection except by a party to the action or counsel of
       record for the party whose records are to be inspected unless
       otherwise provided by statute or rule. These records may not be
       removed for copying or any other purpose except by special order of
       the court.

        If any of these records are required as evidence in a civil,
criminal,
       administrative or disciplinary proceeding, a verified petition
setting
       forth the reasons why the record is needed must befiled with the
       Administrative Judge of the Family Court Division or his judicial
       designee. An appropriate order must accompany the petition.

J.A. at 129 (emphasis added).

                                15
excess of his authority in ordering police officers to use
excessive force in bringing an attorney to his courtroom for
a calendar call); Rolleston v. Eldridge, 848 F.2d 163, 164-65
(11th Cir. 1988) ("Even assuming that Judge Eldridge had
not followed procedural rules, his action would still be
within his jurisdiction.").

We recognize that Gallas contends that only the judge
who actually presided over his domestic proceedings had
the power to order a release of the PFA. But Gallas has not
pointed to any rule or other authority indicating that Judge
Sylvester did not have the authority to issue a release order.10
Moreover, even if he did point to a rule that indicated that
another judge should have entertained the application for
release of the PFA, we would not hold that Judge Sylvester
acted in the clear absence of all jurisdiction in issuing the
order.

In fact, we recently dealt with and rejected a similar
claim in Figueroa v. Blackburn, No. 99-5252, ___ F.3d ___,
2000 WL 340794 (3d Cir. Mar. 27, 2000). In Figueroa we
held that a New Jersey municipal court judge had absolute
judicial immunity for her act in holding a party in contempt
and jailing him without granting a stay as required by court
rule even though in hearing the case she acted contrary to
a Supreme Court of New Jersey directive that required her
to transfer the case to another judge. Thus, we hold that a
judge does not act in the clear absence of all jurisdiction
when the judge enters an order at least colorably within the
jurisdiction of her court even though a court rule or other
procedural constraint required another judge to act in the
matter. We also note, though our result is not dependent
on the point, that Judge Sylvester was the administrative
judge of the Family Court Division and thus it might be
_________________________________________________________________

10. The record indicates that a judge of the Family Court Division
ordered the records of Gallas' divorce and abuse proceedings sealed on
October 26, 1995--well after Judge Sylvester ordered the release of the
PFA. J.A. at 105-06. In any event, even if the record had been sealed
prior to Judge Sylvester's order, this would not mean that she acted in
the complete absence of all jurisdiction in releasing the PFA. Indeed, the
October 26, 1995 sealing order stated that requests to view the sealed
records could be approved by the motion court judge or the
administrative judge. J.A. at 106.

                               16
expected that she would entertain the application for the
release of the PFA in the sensitive situation in which the
FJD's Executive Administrator was a party.11

Finally, Gallas' allegations that Judge Sylvester ordered
the release of the PFA "for no judicial purpose and for the
sole purpose of injuring the reputation of [Gallas]," J.A. at
93-94, and that Judge Sylvester "was motivated by a non-
judicial intent to undermine [Gallas'] moral authority as
Executive Administrator, and to assist political opponents
of [Gallas] in terminating his employment," J.A. at 97, are
irrelevant, as judicial immunity is not forfeited by
allegations of "malice or corruption of motive." Forrester,
484 U.S. at 227, 108 S.Ct. at 544; see also Stump, 435 U.S.
at 363-64, 98 S.Ct. at 1108 (allegations that judge's action
was "unfair" and "totally devoid of judicial concern for the
interests and well-being of the young girl involved" could
not overcome judicial immunity).12
_________________________________________________________________

11. Again though our result is not dependent on it, we note that the
court "rule" regarding release of PFAs indicates that at least in some
circumstances an interested party seeking their release should apply to
the administrative judge or his judicial designee. See J.A. at 129. Judge
Sylvester was the administrative judge.

12. Gallas relies on Barrett v. Harrington , 130 F.3d 246 (6th Cir. 1997).
In that case, the court held that a judge was entitled to absolute
judicial
immunity with respect to her conduct in notifying prosecutors that she
was being harassed by a disgruntled litigant. See id. at 257-60. The
court held that judicial immunity was not applicable, however, with
respect to the judge's statements to members of the news media about
the litigant. See id. at 260-61. In the court's view, "speaking to the
media
and giving interviews about a litigant on a case over which the judge has
presided is not normally a judicial function nor is it usually in
furtherance of a judicial function," because"[u]nlike filing a complaint
with law enforcement . . . , speaking to the media .. . in no way protects
the integrity of the judicial institution or the decision-making process."
Id. at 261. Gallas seeks to draw an analogy between Judge Sylvester's
order releasing the PFA to the media and the comments to the media
made by the judge in Barrett. This analogy must fail. While a judge may
"step[ ] out of her judicial role" when she chooses to talk to the media
about a litigant appearing before her, see id. , a judge certainly does
not
step out of her judicial role when she entertains a petition for an order
releasing a court record.

                                17
We recognize that the complaint contains little
information regarding the precise circumstances leading to
Judge Sylvester issuing the order. We do not know, for
example, whether the order was oral or written, whether
legal argument was presented to Judge Sylvester prior to
the issuance of the order, or whether legal counsel for the
newspaper participated to any extent. We will assume that
Judge Sylvester issued the order orally, with no
presentation of a written petition or legal argument by the
newspaper and no involvement by the newspaper's counsel.
Nevertheless, even under these circumstances, Judge
Sylvester's order was a judicial act not undertaken in the
complete absence of jurisdiction.13

Our conclusion that Judge Sylvester is entitled to
absolute judicial immunity in turn demands that DiPrimio
be accorded absolute "quasi-judicial" immunity. As
mentioned, according to the complaint, the Philadelphia
Daily News obtained the release order from Judge Sylvester
by means of its reporter's request to DiPrimio. J.A. at 92-
93. In the circumstances, we have no trouble concluding
that he should be absolutely immune for simply acting as
an intermediary between the newspaper and the judge. See
Forrester, 484 U.S. at 225, 108 S.Ct. at 543 (indicating that
the protections of judicial immunity extend to officials "who
perform quasi-judicial functions"); Moore v. Brewster, 96
F.3d 1240, 1244 (9th Cir. 1996) ("[Defendant], while acting
as Clerk of the United States District Court . . . in many of
his actions performed quasi-judicial functions. . . . Even if
. . . [defendant] deceived [plaintiff] regarding the status of
the [supersedeas] bond and improperly conducted hearings
to assess costs, all in coordination with Judge Brewster,
such acts would fall within [defendant's] quasi-judicial
duties and are thus protected by absolute immunity.");
McArdle v. Tronetti, 961 F.2d 1083, 1085 (3d Cir. 1992)
(holding that a prison physician who prepared an
_________________________________________________________________

13. We note that the cases seem to refer interchangeably to a judge
acting in the "complete" or "clear" absence of all jurisdiction. But
plainly
a judge does not lose immunity merely because it is later determined
that in fact he or she did not have jurisdiction and in that sense the
absence of jurisdiction was "complete." See Stump v. Sparkman, 435 U.S.
at 356-57, 98 S.Ct. at 1104-05.

                               18
evaluation of an inmate pursuant to a judge's request was
"functioning as an arm of the court" and "[a]s such, he was
an integral part of the judicial process and is protected by
the same absolute judicial immunity that protects Judge
Connelly"); Dellenbach v. Letsinger, 889 F.2d 755, 763 (7th
Cir. 1989) ("[W]e conclude on the facts before us that the
court personnel are entitled to absolute quasi-judicial
immunity for their alleged acts . . . pursuant to the judge's
instructions.").

In sum, the district court did not err in dismissing
Gallas' claims against Judge Sylvester and DiPrimio with
respect to Judge Sylvester's order releasing the PFA.

B. Legislative Immunity

The next issue we address is whether Justices Zappala,
Cappy, and Nigro, as well as Sobolevitch, are entitled to
absolute legislative immunity with regard to Gallas' claims
arising from his termination as Executive Administrator.
The district court granted summary judgment with respect
to Gallas' First Amendment claim on the ground that the
Pennsylvania Supreme Court's March 26 order reorganizing
the FJD constituted a legislative act to which absolute
immunity should attach. See Gallas, 1998 WL 352584, at
*3-10. Our standard of review is plenary. See Doby v.
DeCrescenzo, 171 F.3d 858, 867 (3d Cir. 1999).

Legislators enjoy absolute immunity from liability for
their legislative acts. See Bogan v. Scott-Harris, 523 U.S.
44, 46, 118 S. Ct. 966, 969 (1998); Supreme Court of Va. v.
Consumers Union of the United States, Inc., 446 U.S. 719,
732, 100 S. Ct. 1967, 1974 (1980); Larsen v. Senate of Pa.,
152 F.3d 240, 249 (3d Cir. 1998), cert. denied , 525 U.S.
1145, 119 S. Ct. 1041 (1999). In determining whether an
official is entitled to legislative immunity, we must focus on
the nature of the official's action rather than the official's
motives or the title of his or her office. See Bogan, 523 U.S.
at 54, 118 S.Ct. at 973 ("Whether an act is legislative turns
on the nature of the act, rather than on the motive or
intent of the official performing it."); Forrester, 484 U.S. at
224, 108 S.Ct. at 542 ("Running through our cases. . . is
a `functional' approach to immunity questions . .. . Under
that approach, we examine the nature of the functions with

                               19
which a particular official or class of officials has been
lawfully entrusted, and we seek to evaluate the effect that
exposure to particular forms of liability would likely have on
the appropriate exercise of those functions."); Larsen, 152
F.3d at 253 ("Legislative immunity must be applied
pragmatically, and not by labels.").

In accordance with this functional approach, the
Supreme Court has recognized that judges sometimes
perform legislative actions. See Forrester, 484 U.S. at 227,
108 S.Ct. at 544 (noting a distinction "between judicial acts
and the administrative, legislative, or executive functions
that judges may on occasion be assigned by law to
perform") (emphasis added). Thus, in Consumers Union the
Supreme Court afforded legislative immunity to the Virginia
Supreme Court and its chief justice in connection with the
promulgation of the state bar code. See Consumers Union,
446 U.S. at 731-34, 100 S.Ct. at 1974-76 ("[T]he Virginia
Court is exercising the State's entire legislative power with
respect to regulating the Bar, and its members are the
State's legislators for the purpose of issuing the Bar
Code."). Similarly, we have indicated that non-legislators
performing legislative functions may claim legislative
immunity. See Aitchison v. Raffiani, 708 F.2d 96, 99-100
(3d Cir. 1983) (holding that a mayor and a borough
attorney were entitled to legislative immunity with respect
to their involvement in the passage of an ordinance
eliminating the plaintiff 's job position; stating that "we look
to the function the individual performs rather than his
location within a particular branch of government"); see
also Bogan, 523 U.S. at 55, 118 S.Ct. at 973 ("We have
recognized that officials outside the legislative branch are
entitled to legislative immunity when they perform
legislative functions . . . .") (citing Consumers Union).

Accordingly, the question here is whether the justices of
the Pennsylvania Supreme Court performed a legislative
function when they issued the March 26 order reorganizing
the FJD. We have employed a two-part test to determine
whether an act is legislative:

       First, the act must be `substantively' legislative, i.e.,
       legislative in character. Legislative acts are those which
       involve policy-making decision [sic] of a general scope

                               20
       or, to put it another way, legislation involves line-
       drawing. Where the decision affects a small number or
       a single individual, the legislative power is not

       implicated, and the act takes on the nature of
       administration.14 In addition, the act must be
       `procedurally' legislative, that is, passed by means of
       established legislative procedures. This principle
       requires that constitutionally accepted procedures of
       enacting the legislation must be followed in order to
       assure that the act is a legitimate, reasoned decision
       representing the will of the people which the governing
       body has been chosen to serve.

Ryan v. Burlington County, 889 F.2d 1286, 1290-91 (3d Cir.
1989).

It is clear that the issuance of the March 26 order was a
"substantively" legislative act. The Pennsylvania Supreme
Court issued this order (as well as its prior orders relating
to the reformation of the FJD) pursuant to a direct grant of
rulemaking authority from the state constitution. Under the
Pennsylvania Constitution, the Supreme Court "shall
exercise general supervisory and administrative authority
over all the courts," Pa. Const. art. V,   10(a), and it "shall
appoint a court administrator and may appoint such
subordinate administrators and staff as may be necessary
and proper for the prompt and proper disposition of the
business of all courts." Pa. Const. art. V,   10(b). Most
significantly, the Supreme Court "shall have the power to
prescribe general rules governing practice, procedure and
the conduct of all courts . . . including . . . the
administration of all courts and supervision of all officers of
the judicial branch." Pa. Const. art. V,   10(c). See Callahan
v. City of Philadelphia, No. 99-1816, ___ F.3d ___, 2000 WL
311128, at *4-6 (3d Cir. Mar. 28, 2000). In essence, then,
the Supreme Court performed the same type of function in
issuing the March 26 order as the Pennsylvania General
Assembly performs when it exercises its constitutionally
granted power to pass legislative enactments. See Pa.
_________________________________________________________________

14. Of course, in Ryan we did not mean to imply that a legislative body,
passing a de jure law affecting only a single person, would not be
entitled to legislative immunity.

                               21
Const. art. II,   1 ("The legislative power of this
Commonwealth shall be vested in a General Assembly. . . .").15

Further, the March 26 order involved a "policy-making
decision of a general scope," rather than a decision
"affect[ing] a small number or a single individual." See
Ryan, 889 F.2d at 1291. Beyond eliminating Gallas'
position, the order provided for a broad reorganization of
the supervisory structure of the FJD. The order created an
Administrative Governing Board to be comprised of local
judges along with the Administrator of the Pennsylvania
Courts. The Board was given specific duties and powers,
including the selection of a Court Administrator and Budget
Administrator and a responsibility to "monitor the overall
performance of all courts and departments of the District in
an attempt to achieve the very best court system possible."
J.A. at 309-10. The order further identified the duties of the
Court Administrator and the Budget Administrator and
provided for the assignment of their staffs. J.A. at 310-11.
In sum, the March 26 order represented a general overhaul
of the FJD's administrative structure pursuant to the
Supreme Court's constitutionally granted power to
promulgate rules governing the operation of Pennsylvania
courts. We must conclude, then, that the issuance of the
order was a "substantively" legislative act. See Consumers
Union, 446 U.S. at 731-34, 100 S.Ct. at 1974-76 (granting
legislative immunity to state supreme court and its chief
justice with respect to the exercise of the court's inherent
power to issue the state's bar code).16
_________________________________________________________________

15. Gallas argues that the quoted provisions of the Pennsylvania
Constitution grant the Supreme Court the power to act "administratively"
rather than "legislatively." See Appellant's Br. at 36, 41; see also
Callahan, 2000 WL 311128, at *6. It is true that Article V, Section 10
employs the term "administration." Yet, as we have indicated,
"[l]egislative immunity must be applied pragmatically, and not by labels."
Larsen, 152 F.3d at 253. It is clear that the Pennsylvania Constitution's
broad grant of authority empowers the Supreme Court to make not only
"administrative" decisions but also discretionary, policymaking decisions
of a "legislative" nature with respect to the Pennsylvania courts.

16. Gallas argues that the March 26 order was"administrative activity
. . . not unlike one finds at the top of any number of large
bureaucratically organized institutions, who manage through the

                               22
The Supreme Court recently recognized that the
elimination of a public employment position -- as opposed
to the firing of a single individual -- constitutes a
"legislative" act. In Bogan, the plaintiff filed a section 1983
action against various local officials, including the mayor
and a member of the city council, alleging that an
ordinance eliminating her position was motivated by racial
animus and retaliation for her exercise of First Amendment
_________________________________________________________________

clarification of policies and through the organization and reorganization
of agencies." Appellant's Br. at 40. Perhaps Gallas is suggesting that
extending legislative immunity to the justices of the Pennsylvania
Supreme Court in this case will open the door to applying such
immunity to other persons who undertake to reorganize the structure of
public agencies or departments. We, however, in adjudicating this matter
express no opinion on the precise reach of legislative immunity in other
contexts. What we do say is that such immunity applies where the
highest court of a state exercises its direct constitutional authority to
promulgate rules and orders governing the "practice, procedure and . . .
conduct" of state courts. See Pa. Const. art. V,   10(c). There can be no
doubt that legislative immunity would apply if the Pennsylvania General
Assembly were to pass a statute providing for the same form of
reorganization which was created by the Supreme Court's March 26
order. See Consumers Union, 446 U.S. at 733-34, 100 S.Ct. at 1975
("[T]here is little doubt that if the Virginia Legislature had enacted the
State Bar Code and if suit had been brought against the legislature, its
committees, or members . . . the defendants in that suit could
successfully have sought dismissal on the grounds of absolute legislative
immunity.").

In Consumers Union, it was argued that legislative immunity should
not extend to the Virginia Supreme Court in connection with its
promulgation of the state bar code because "many executive and agency
officials wield authority to make rules in a wide variety of
circumstances." See id. at 734, 100 S.Ct. at 1975. The Supreme Court
rejected this argument, stating that "in this case the Virginia [Supreme]
Court claims inherent power to regulate the Bar, and. . . [it] is
exercising the State's entire legislative power with respect to regulating
the Bar, and its members are the State's legislators for the purpose of
issuing the Bar Code." Id. at 734, 100 S. Ct. at 1975-76. Like the Virginia
Supreme Court, the Pennsylvania Supreme Court here exercised
"inherent power" to regulate the lower courts and "its members are the
State's legislators for the purpose of " regulating those courts.
Accordingly, legislative immunity is appropriate.

                               23
rights. See Bogan, 523 U.S. at 47, 118 S.Ct. at 969. The
Supreme Court held that the defendants' actions were both
substantively and procedurally legislative:

        This leaves us with the question whether, stripped of
       all considerations of intent and motive, [defendants']
       actions were legislative. We have little trouble
       concluding that they were. Most evidently, [the city
       council member's] acts of voting for an ordinance were,
       in form, quintessentially legislative. [The mayor's]
       introduction of a budget and signing into law an
       ordinance also were formally legislative, even though
       he was an executive official . . . .

        [Plaintiff], however, asks us to look beyond
       [defendants'] formal actions to consider whether the
       ordinance was legislative in substance. We need not
       determine whether the formally legislative character of
       [defendants'] actions is alone sufficient to entitle
       [defendants] to legislative immunity, because here the
       ordinance, in substance, bore all the hallmarks of
       traditional legislation. The ordinance reflected a
       discretionary, policymaking decision implicating the
       budgetary priorities of the city and the services the city
       provides to its constituents. Moreover, it involved the
       termination of a position, which, unlike the hiring or
       firing of a particular employee, may have prospective
       implications that reach well beyond the particular
       occupant of the office. And the city council, in
       eliminating [plaintiff 's position], certainly governed in a
       field where legislators traditionally have power to act.
       Thus, [defendants'] activities were undoubtedly
       legislative.

Id. at 55-56, 118 S.Ct. at 973 (citation and internal
quotation marks omitted).17 In light of Bogan, the
Pennsylvania Supreme Court's "discretionary, policymaking
_________________________________________________________________

17. By comparison, in Forrester, 484 U.S. at 229-30, 108 S.Ct. at 545-
46, the Court held that the demotion and discharge of a single employee
was an administrative act, and hence not within the scope of judicial
immunity.

                               24
decision" to eliminate the position of Executive
Administrator should be classified as a legislative act.18

Turning to the second prong of the Ryan test, the
undisputed evidence indicates that the March 26 order was
"procedurally" legislative. The record includes an affidavit
from Justice Cappy describing the process by which the
Pennsylvania Supreme Court exercises its constitutional
authority to oversee the lower courts:

       The Supreme Court exercises this constitutional
       authority by following certain established procedures:
       proposals are circulated among the Justices; the
       Justices engage in deliberation regarding the
       proposals; after deliberation, the Justices vote; and, in
       the event a proposal is adopted, the Court issues an
       appropriate order.

       . . . .

       [With respect to the March 26 order,] the Justices of
       the Court deliberated on the merits of various
       alternatives to the Court's continued oversight of the
       FJD. Following these deliberations, the Justices voted
       to reorganize the administration of the FJD and
       implement the Court's policy decision to return control
       to the FJD judges and officials. Pursuant to its
       deliberations and vote, on March 26, 1996, the
       Supreme Court issued an order reorganizing the FJD
       . . . .

J.A. at 412, 418. Thus, as the evidence demonstrates, the
Supreme Court determined in its discretion that the time
had come to return the FJD to local control; the Justices
then debated alternatives, voted, and issued a directive
_________________________________________________________________

18. Affidavits from Justices Cappy, Zappala, and Nigro indicate that the
March 26 order resulted from an exercise of the Supreme Court's
discretionary judgment that sufficient progress had been made in the
reformation of the FJD as to justify a return to local control. J.A. at
412,
425, 427. Of course, the justices are entitled to legislative immunity
regardless of their motive in making the March 26 order.

                                25
reorganizing the FJD. This procedure was no different from
that which a legislature would follow in like circumstances.19

In sum, the issuance of the March 26 order was both
substantively and procedurally legislative, and accordingly
the district court did not err in applying legislative
immunity to Justices Zappala, Cappy, and Nigro with
respect to claims arising from Gallas' termination as
Executive Administrator. Having reached this conclusion,
we must afford quasi-legislative immunity to Sobolevitch,
whose role in the reorganization derived from the Supreme
Court's order.20 See Aitchison, 708 F.2d at 99-100 (holding
that borough attorney who "was acting in direct assistance
of legislative activity" was entitled to absolute immunity).
Indeed, Gallas' counsel conceded before the district court
that Sobolevitch should receive immunity if the members of
the Supreme Court are declared immune. J.A. at 667-68.
See Gallas, 1998 WL 352584, at *9.

C. Discovery Issues

Gallas raises two challenges to the district court's
management of discovery. First, Gallas challenges the
district court's September 9, 1998 order quashing certain
deposition subpoenas which he issued on or about March
27, 1998. Gallas sought these depositions in part for the
purpose of obtaining the identities of the Doe defendants
designated in his complaint. The district court precluded
Gallas from conducting depositions for this purpose
_________________________________________________________________

19. We are not suggesting that our result would have been different if the
Supreme Court had adopted the March 26 order with fewer procedural
steps.

20. Although the district court addressed legislative immunity only with
respect to the First Amendment claim in Count IV, such immunity also
bars Gallas' procedural due process claim as against these four
defendants. Thus, we need not determine whether the district court
erred in dismissing the due process claim for failure to show the
deprivation of a liberty or property interest.

Aside from Zappala, Cappy, Nigro, and Sobolevitch, Gallas asserted the
First Amendment and due process claims in Count IV against several
other defendants. The district court dismissed these claims against these
other defendants on grounds which Gallas does not challenge here. See
Gallas, 1997 WL 256972, at *6-22.

                               26
because it concluded that, even if Gallas identified the Doe
defendants, it simply was too late for their service in
accordance with Fed. R. Civ. P. 4(m) and it likewise was too
late for Gallas to amend his complaint to assert timely
claims against them. In this connection, the district court
held that any amendment of the complaint to name the Doe
defendants would not relate back to the date of the original
complaint under Fed. R. Civ. P. 15(c)(3). J.A. at 897.

On this appeal, Gallas argues that he should have been
permitted to conduct depositions for the purpose of
identifying the Doe defendants who released his PFA and
divorce file. He argues that the district court erred with
respect to Rule 4(m), but he presents no argument
regarding timeliness or relation-back. Gallas' section 1983
claims relating to the releases of the PFA and divorce file
are subject to Pennsylvania's two-year limitations period for
personal injury claims. See Sameric Corp. of Delaware, Inc.
v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).
The alleged releases took place in September 1995 and
again on or before March 23, 1996. Accordingly, in the
absence of relation-back, any amendment of the complaint
after March 23, 1998, to name the Doe defendants with
respect to the last of the releases would be time-barred.
Yet, Gallas makes no attempt to point out anything in the
record indicating that the strict requirements for relation-
back under Rule 15(c)(3) have been met. See Nelson v.
County of Allegheny, 60 F.3d 1010, 1014 n.6 (3d Cir. 1995)
(replacing a John Doe with a party's real name amounts to
"changing a party" under Rule 15(c)(3)). Accordingly, we will
not disturb the district court's decision to quash the
subpoenas.

Second, Gallas contends that the district court erred in
refusing to grant him additional time to conduct discovery
with respect to his interference with employment claim. On
November 10, 1998, more than two years after Gallas
commenced this action and more than six months after the
discovery deadline passed, the district court entered an
order granting summary judgment in favor of Fumo, Brady,
and the Democratic City Committee on the ground that
Gallas had failed to come forward with any evidence that
these defendants attempted to influence the members of

                                27
21. We do not imply that Fumo, Brady, and the Democratic City
Committee could be liable for attempting to influence the Pennsylvania
Supreme Court with respect to the administrative structure in the FJD.
After all, imposition of liability for such conduct would have First
Amendment implications of its own. Moreover, it is not immediately
evident why persons interested in public affairs should be liable for
trying to influence a body exercising legislative functions to act in a
particular way. In view of our disposition of the case we, however, have
no need to consider this substantive point.
the Pennsylvania Supreme Court to terminate him. 21 In so
ruling, the district court declined to extend the discovery
deadline any further. J.A. at 1146.

Our standard of review with regard to the district court's
management of discovery is abuse of discretion. See
Massachusetts Sch. of Law at Andover, Inc. v. American Bar
Ass'n, 107 F.3d 1026, 1032 (3d Cir. 1997). "[W]e will not
upset a district court's conduct of discovery procedures
absent a demonstration that the court's action made it
impossible to obtain crucial evidence, and implicit in such
a showing is proof that more diligent discovery was
impossible." In re Fine Paper Antitrust Litig., 685 F.2d 810,
818 (3d Cir. 1982) (internal quotation marks omitted)
(emphasis in original). The record indicates that Gallas had
sufficient time to conduct discovery during the 25 months
between the filing of his complaint and the entry of
summary judgment on the interference with employment
claim, despite the fact that relatively brief stays of discovery
occupied some of that time. Accordingly, we find no abuse
of discretion. See Massachusetts Sch. of Law, 107 F.3d at
1034 ("[T]he district court, by allowing fairly extensive
discovery and then closing discovery and entertaining the
summary judgment motion, did not abuse its discretion.").

IV. CONCLUSION

For the foregoing reasons, the orders of the district court
challenged by Gallas on this appeal will be affirmed.

                               28
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               29